'The opinion of the court was delivered by
Bermudez, C. J.
Looel Jeansonne, one of the accused, was prosecuted for horse stealing, and convicted.
Prom a sentence to imprisonment at hard labor for twenty-four months he appeals.
.He complains that he was illegally refused a severance.
His motion stated as grounds:
1. That his defence was entirely antagonistic to that of his co-'defendants.
2. That he is informed that the District Attorney intends to establish a confession by both of his co-defendants which which will prove prejudicial to his defence.
The District Judge declined the severance, seeing no good reason itherefor, “ as the accused is a witness for himself, as are those *186jointly indicted with him, and can obtain a fair trial; as the defences, are different and the confessions of the two can have no effect against him.”
The appellant has entered no appearance in this court, and has. submitted no oral or printed argument.
There is nothing in the record to show that the apprehension of-the accused was founded, and it does not appear that the District, Judge has misused the discretion vested in him by law in such matters.
The transcript does not contain a motion for a new trial in which any complaint was made of the ruling or of its consequences.
Judgment affirmed.